

115 HR 4416 IH: Simple FAFSA Act of 2017
U.S. House of Representatives
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4416IN THE HOUSE OF REPRESENTATIVESNovember 16, 2017Ms. Blunt Rochester (for herself, Mr. Scott of Virginia, Mrs. Davis of California, Mr. Sablan, Mr. Bera, and Mr. Doggett) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to remove barriers for students seeking Federal financial
			 aid by reducing the complexity and length of the Free Application for
			 Federal Student Aid (FAFSA) and increasing support for working students
			 and vulnerable populations.
	
 1.Short titleThis Act may be cited as the Simple FAFSA Act of 2017. 2.Special rules (a)ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.).
 (b)Orderly TransitionThe Secretary shall take such steps as are necessary to provide for the orderly transition to, and implementation of, the amendments made by this Act. The authority provided in the preceding sentence shall cease on the day that is one year after the effective date of this Act.
			3.Effective date; table of contents
 (a)Effective dateThis Act, and the amendments made by this Act, shall take effect with respect to the first award year beginning after the first October after the date of enactment of this Act and each succeeding award year.
 (b)Table of contentsThe table of contents for this Act is as follows:  Sec. 1. Short title. Sec. 2. Special rules. Sec. 3. Effective date; table of contents. Title I—Expected Family Contribution Sec. 101. Expected family contribution. Sec. 102. Increasing support for working students by 35 percent. Sec. 103. Zero expected family contribution. Sec. 104. Using data from the second preceding year. Sec. 105. Changes to untaxed income and benefits. Title II—Simplifying the FAFSA Sec. 201. FAFSA pathways. Sec. 202. One-time FAFSA filing for dependent students. Sec. 203. FAFSA in various languages. Sec. 204. Use of Internal Revenue Service data retrieval tool to populate FAFSA. Sec. 205. Information on FAFSA verification. Sec. 206. Conforming amendments to section 483. Title III—Federal Aid Eligibility Sec. 301. Exception to required registration with selective service system. Sec. 302. Repeal of suspension of eligibility under the Higher Education Act of 1965 for grants, loans, and work assistance for drug-related offenses. Sec. 303. Federal aid eligibility for DREAMer students. Title IV—Financial Aid Shopping Sheet Sec. 401. Financial aid shopping sheet. IExpected Family Contribution 101.Expected family contribution (a)Special ruleSection 473(b) (20 U.S.C. 1087mm) is amended—
 (1)in paragraph (1), by striking academic year and inserting award year; and (2)in paragraph (2), by striking academic year 2009–2010 and succeeding academic years and inserting award year 2018–2019 and succeeding award years.
 (b)Data elementsSection 474(b) (20 U.S.C. 1087nn(b)) is amended in paragraph (4), by inserting before the net the following: only in the case of a pathway three applicant,. (c)Dependent studentsSection 475 (20 U.S.C. 1087oo) is amended—
 (1)in subsection (a)(3), by inserting before the student the following: only in the case of a pathway three applicant,; (2)in subsection (b)(1)(B), by inserting before the parents’ the following: only in the case of a pathway three applicant,; and
 (3)in subsection (b)(3), by striking award period and inserting award year. (d)Independent students without dependents other than a spouseSection 476(a)(1)(B) (20 U.S.C. 1087pp(a)(1)(B)) is amended by inserting before the family’s contribution the following: only in the case of a pathway three applicant,.
 (e)Independent students with dependents other than a spouseSection 477(a)(1)(B) (20 U.S.C. 1087qq(a)(1)(B)) is amended by inserting before the family’s contribution the following: only in the case of a pathway three applicant,. 102.Increasing support for working students by 35 percent (a)Dependent studentsSection 475(g)(2)(D) (20 U.S.C. 1087oo(g)(2)(D)) is amended to read as follows:
					
 (D)an income protection allowance (or a successor amount prescribed by the Secretary under section 478) of $9,010 for award year 2018–2019;.
 (b)Independent students without dependents other than a spouseSection 476 (20 U.S.C. 1087pp) is amended— (1)in subsection (a)(2), by striking award period and inserting award year; and
 (2)by amending subsection (b)(1)(A)(iv) to read as follows:  (iv)an income protection allowance (or a successor amount prescribed by the Secretary under section 478)—
 (I)for single or separated students, or married students where both are enrolled pursuant to subsection (a)(2), of $14,010 for award year 2018–2019; and
 (II)for married students where 1 is enrolled pursuant to subsection (a)(2), of $22,460 for award year 2018–2019;.
 (c)Independent students with dependents other than a spouseSection 477 (20 U.S.C. 1087qq) is amended— (1)in subsection (a)(3), by striking award period and inserting award year; and
 (2)by amending subsection (b)(4) to read as follows:  (4)Income protection allowanceThe income protection allowance is determined by the following table (or a successor table prescribed by the Secretary under section 478), for award year 2018–2019:
								Income Protection Allowance
									
											Family SizeNumber in College
											(including student)12345For each additional subtract:
										
											2$35,470$29,410$6,030
											344,17038,130$32,070
											454,54045,49042,450$36,370
											564,36058,28052,24046,190$40,160
											675,26069,21063,19057,09051,070
											For each
											additional
											add:8,500.
 (d)Updated tables and amountsSection 478 (20 U.S.C. 1087rr) is amended— (1)in subsection (b)—
 (A)in paragraph (1), by striking subparagraphs (A) and (B) and inserting the following:  (A)In generalFor each award year after award year 2018–2019, the Secretary shall publish in the Federal Register a revised table of income protection allowances for the purpose of sections 475(c)(4) and 477(b)(4), subject to subparagraphs (B) and (C).
 (B)Table for independent studentsFor each award year after award year 2018–2019, the Secretary shall develop the revised table of income protection allowances by increasing each of the dollar amounts contained in the table of income protection allowances under section 477(b)(4) by a percentage equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary for the most recent calendar year ending prior to the beginning of the award year for which the determination is being made), and rounding the result to the nearest $10.; and
 (B)in paragraph (2)— (i)in the first sentence, by striking academic year after academic year 2007–2008 and inserting award year after award year 2018–2019; and
 (ii)in the second sentence, by striking shall be developed and all that follows through the period at the end and inserting shall be developed for each award year after award year 2018–2019, by increasing each of the dollar amounts contained in such section for award year 2018–2019 by a percentage equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary for the most recent calendar year ending prior to the beginning of the award year for which the determination is being made), and rounding the result to the nearest $10.; and
 (2)in subsection (e)(1), by striking academic year and inserting award year. 103.Zero expected family contributionSection 479 (20 U.S.C. 1087ss) is amended to read as follows:
				
					479.Zero expected family contribution
 (a)In generalThe Secretary shall consider an applicant to have an expected family contribution equal to zero if— (1)in the case of a dependent student—
								(A)
 (i)the student’s parents file, or are eligible to file, a qualifying form or certify that the parents are not required to file a Federal income tax return; and
 (ii)the sum of the adjusted gross income of the parents is less than or equal to $34,000; or (B)the student’s parents, or the student, received benefits at some time during the previous 24-month period under a means-tested Federal benefit program;
 (2)in the case of an independent student without regard to whether the student has dependents other than a spouse—
								(A)
 (i)the student (and the student's spouse, if any) files, or is eligible to file, a qualifying form or certifies that the student (and the student's spouse, if any) is not required to file a Federal income tax return; and
 (ii)the sum of the adjusted gross income of the student and spouse (if appropriate) is less than or equal to $34,000; or
 (B)the student received benefits at some time during the previous 24-month period under a means-tested Federal benefit program; or
 (3)the applicant is a pathway one applicant under section 483(a)(13). (b)Earned income creditAn individual is not required to qualify or file for the earned income credit in order to be eligible under this section.
 (c)AdjustmentsThe Secretary shall annually adjust the income level necessary to qualify an applicant for the zero expected family contribution. The income level shall be annually increased by the estimated percentage change in the Consumer Price Index, as defined in section 478(f), for the most recent calendar year ending prior to the beginning of an award year, and rounded to the nearest $1,000.
 (d)DefinitionsIn this section: (1)Qualifying formThe term qualifying form means, in the case of an independent student, the student, or in the case of a dependent student, the family, files—
 (A)a form 1040A or 1040EZ (including any prepared or electronic version of such form) required pursuant to the Internal Revenue Code of 1986;
 (B)a form 1040 (including any prepared or electronic version of such form) required pursuant to the Internal Revenue Code of 1986, except that such form shall be considered a qualifying form only if the student or family files such form in order to take a tax credit under section 25A of the Internal Revenue Code of 1986, and would otherwise be eligible to file a form described in subparagraph (A); or
 (C)an income tax return (including any prepared or electronic version of such return) required pursuant to the tax code of the Commonwealth of Puerto Rico, Guam, American Samoa, the Virgin Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, or Palau.
 (2)Means-tested Federal benefit programFor purposes of this paragraph, a means-tested Federal benefit program means a mandatory spending program of the Federal Government, other than a program under this title, in which eligibility for the program's benefits, or the amount of such benefits, are determined on the basis of income or resources of the individual or family seeking the benefit, and may include such programs as—
 (A)the supplemental security income program under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.);
 (B)the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.);
 (C)the program of block grants for States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);
 (D)the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);
 (E)the State Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); and (F)other programs identified by the Secretary..
 104.Using data from the second preceding yearSection 480(a)(1)(B) (20 U.S.C. 1087vv(a)(1)(B)) is amended by striking may in both places it appears and inserting shall. 105.Changes to untaxed income and benefitsSection 480(b) (20 U.S.C. 1087vv(b) is amended—
 (1)in paragraph (1), to read as follows:  (1)The term untaxed income and benefits means—
 (A)child support received; (B)untaxed portion of pensions; and
 (C)payments to individual retirement accounts and Keogh accounts excluded from income for Federal income tax purposes.; and
 (2)in paragraph (2)— (A)by striking or at the end of subparagraph (E);
 (B)by striking the period at the end of subparagraph (F) and inserting a semicolon; and (C)by adding at the end the following:
						
 (G)workman’s compensation; (H)veteran’s benefits such as death pension, dependency, and indemnity compensation, but excluding veterans’ education benefits as defined in subsection (c);
 (I)interest on tax-free bonds; (J)housing, food, and other allowances (excluding rent subsidies for low-income housing) for military, clergy, and others (including cash payments and cash value of benefits), except that the value of on-base military housing or the value of basic allowance for housing determined under section 403(b) of title 37, United States Code, received by the parents, in the case of a dependent student, or the student or student’s spouse, in the case of an independent student, shall be excluded;
 (K)cash support or any money paid on the student’s behalf, except, for dependent students, funds provided by the student’s parents; and
 (L)any other untaxed income and benefits, such as Black Lung Benefits, Refugee Assistance, or railroad retirement benefits, or benefits received through participation in employment and training activities under title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.)..
					IISimplifying the FAFSA
 201.FAFSA pathwaysSection 483(a) (20 U.S.C. 1090) is amended by adding at the end the following:  (13)FAFSA pathways (A)Memorandum of understandingNot later than the effective date of the Simple FAFSA Act of 2017, the Secretary shall seek to enter into a Memorandum of Understanding with the Secretary of Health and Human Services, the Secretary of Agriculture, and the Secretary of the Treasury, under which any information exchanged under an income and eligibility verification system established pursuant to section 1137 of the Social Security Act by State agencies administering a program listed in paragraph (1), (4), or (5) of subsection (b) of such section which may be of use in establishing or verifying eligibility or benefit amounts under such program shall be made available to the Secretary of Education to assist in determining whether the applicant (or the applicant’s parents) received a benefit under a means-tested Federal benefit program at some time during the previous 24-month period under a means-tested Federal benefit program, but subject to the requirements of Federal law.
 (B)Requirement for all applicants and the SecretaryFor any award year for which an applicant applies for financial assistance under this title (except for any award year for which, pursuant to paragraph (14), the applicant is not required to submit a FAFSA)—
 (i)the applicant shall provide on the form described in this subsection whether the applicant received, or in the case of a dependent applicant, whether the parents of the applicant received, a benefit under a means-tested Federal benefit program at some time during the previous 24-month period under a means-tested Federal benefit program; and
 (ii)the Secretary, to the extent practicable and pursuant to the Memorandum of Understanding entered into under subparagraph (A), and without any further action by the applicant, shall verify the applicant’s (or the applicant’s parents) receipt of such benefit.
							(C)Pathway one applicants
 (i)In generalWith respect to an applicant who received, or in the case of a dependent applicant, whose parents received, benefits at some time during the previous 24-month period under a means-tested Federal benefit program, the applicant shall not be required to provide any further income or asset information on the form under this subsection.
 (ii)DesignationFor purposes of this section and part F, an applicant described in clause (i) shall be referred to as a pathway one applicant.
							(D)Pathway two applicants
 (i)In generalWith respect to an applicant who is not a pathway one applicant and who is not required to file or, in the case of a dependent applicant, no parent of the applicant is required to file, any schedule (other than a schedule R, schedule 8812, or schedule EIC) with a Federal income tax return, the Secretary, to the extent practicable, shall use the data retrieval tool under section 484(q) to obtain any information for the applicant beyond the information described in subparagraph (A) for purposes of the form under this subsection.
 (ii)DesignationFor purposes of this section and part F, an applicant described in clause (i) shall be referred to as a pathway two applicant.
							(E)Pathway three applicants
 (i)In generalWith respect to an applicant who is not a pathway one applicant or a pathway two applicant, the Secretary, to the extent practicable, shall use the data retrieval tool under section 484(q) to obtain any information for the applicant beyond the information described in subparagraph (A) for purposes of the form under this subsection.
 (ii)DesignationFor purposes of this section and part F, an applicant described in clause (i) shall be referred to as a pathway three applicant.
 (F)Means-tested Federal benefit program definedFor purposes of this paragraph, the term means-tested Federal benefit program has the meaning given the term in section 479(d)(2).. 202.One-time FAFSA filing for dependent studentsSection 483(a) (20 U.S.C. 1090(a)) is further amended by adding at the end the following:
				
					(14)One-time FAFSA filing for dependent students
 (A)In generalNotwithstanding any other provision of this section and subject to subparagraphs (B) and (C), an applicant who submits a FAFSA for the first time during the period required for the completion of the first undergraduate baccalaureate course of study being pursued by such applicant and is determined to be a dependent student who is eligible to receive a Federal Pell Grant for the award year for which the applicant submitted such FAFSA, for any succeeding award year—
 (i)for which the applicant does not submit a FAFSA and for which the applicant submits a certification form described in subparagraph (D) based upon which the Secretary confirms that the applicant is a dependent student for such year, such applicant—
 (I)shall not be required to submit a FAFSA to receive financial assistance under this title; and (II)shall have an expected family contribution for such year that is equal to the expected family contribution of the applicant determined for the award year for which the applicant submitted a FAFSA during such period, except that an adjustment to such expected family contribution may be made under section 479A;
 (ii)for which the applicant submits a FAFSA, such applicant— (I)shall have an expected family contribution for such year that is determined based on such FAFSA; and
 (II)shall be required to submit a FAFSA for any other award year for which the applicant seeks financial assistance under this title; and
 (iii)for which the applicant is determined to be an independent student or does not submit a certification form described in subparagraph (D), such applicant shall submit a FAFSA for such succeeding award year and any other award year for which the applicant seeks financial assistance under this title.
 (B)Adjustment of expected family contributionWith respect to an applicant described in subparagraph (A)(i) who receives an adjustment under section 479A to the expected family contribution of the applicant for an award year, for any succeeding award year after the award year for which the adjustment was made, subclause (II) of such subparagraph shall be applied to such applicant by substituting expected family contribution of the applicant as most recently adjusted under section 479A for such applicant for the expected family contribution of the applicant determined for the award year for which the applicant submitted a FAFSA during such period.
 (C)Rule for certain studentsWith respect to an applicant who submits a FAFSA for award year 2018–2019 and enrolls in an institution of higher education for such year, subparagraph (A) shall be applied—
 (i)in the matter preceding clause (i), by substituting award year 2018–2019 for the first time; and (ii)in clause (i)(II), by substituting award year 2018–2019 for the award year for which the applicant submitted a FAFSA during such period.
 (D)Dependent student certification formThe Secretary, in cooperation with representatives of agencies and organizations involved in student financial assistance, shall use behavioral science insights to produce, distribute, and process free of charge a short and simple consumer-tested dependent student certification form that uses skip logic to bypass fields that are inapplicable to an applicant. Such form shall not require an applicant to provide data that the Secretary may otherwise obtain with respect to the applicant (such as age or active duty military status), and may only contain the data elements required for purposes of subparagraph (A)(i)—
 (i)to confirm that the applicant is a dependent student; (ii)to allow the applicant to update the contact information of such applicant or the Federal School Code of the institution of higher education in which the applicant is, or will be enrolled, for the award year for which the applicant submits such form; and
 (iii)to ask whether the applicant’s need and eligibility for financial assistance under this title has not changed substantially since the most recent of the following:
 (I)The applicant submitted a FAFSA. (II)The applicant received an adjustment under section 479A to the expected family contribution of the applicant.
 (E)Succeeding award year definedIn this paragraph, the term succeeding award year— (i)when used with respect to an applicant who submits a FAFSA for the first time for an award year during the period required for the completion of the first undergraduate baccalaureate course of study being pursued by such applicant, means any award year during such period that follows the award year for which the applicant submits such FAFSA; and
 (ii)when used with respect to an applicant described in subparagraph (C), means any award year after award year 2018–2019 during the period required for the completion of the first undergraduate baccalaureate course of study being pursued by such applicant.. 
 203.FAFSA in various languagesSection 483(a) (20 U.S.C. 1090(a)) is further amended by adding at the end the following:  (15)FAFSA in various languagesThe Secretary shall—
 (A)translate the form developed under this subsection into not fewer than 11 foreign languages based on the languages most often spoken by English learner students and their parents, and make the translated form available to applicants in paper and electronic formats; and
 (B)ensure that the form developed under this subsection is available in formats accessible to individuals with disabilities..
 204.Use of Internal Revenue Service data retrieval tool to populate FAFSASection 483(f) (20 U.S.C. 1090(f)) is amended to read as follows:  (f)Use of Internal Revenue Service data retrieval tool To populate FAFSA (1)Simplification effortsThe Secretary shall—
 (A)make every effort to allow applicants to utilize the current data retrieval tool to transfer data available from the Internal Revenue Service to reduce the amount of original data entry by applicants and strengthen the reliability of data used to calculate expected family contributions, including through the use of technology to—
 (i)allow an applicant to automatically populate the electronic version of the forms under this paragraph with data available from the Internal Revenue Service; and
 (ii)direct an applicant to appropriate questions on such forms based on the applicant’s answers to previous questions; and
 (B)allow single taxpayers, married taxpayers filing jointly, and married taxpayers filing separately to utilize the current data retrieval tool to its full capacity.
 (2)Use of tax return in application processThe Secretary shall continue to examine whether data provided by the Internal Revenue Service can be used to generate an expected family contribution without additional action on the part of the student and taxpayer.
 (3)Reports on FAFSA simplification effortsNot less than once every other year, the Secretary shall report to the authorizing committees and the Committees on Appropriations of the House of Representatives and the Senate on the progress of the simplification efforts under this subsection..
 205.Information on FAFSA verificationSection 483 (20 U.S.C. 1090) is further amended by adding at the end the following:  (i)FAFSA verification (1)In generalWith respect to applicants who submit a FAFSA for an award year and were eligible to receive a Federal Pell Grant for such award year, the Secretary shall submit to the authorizing committees, and make publicly available, a report for such award year on—
 (A)the percentage of such applicants who received a Federal Pell Grant for such award year; (B)the percentage of such applicants who did not receive a Federal Pell Grant for such year;
 (C)the percentage of such applicants who were selected by the Secretary for verification of the data provided in the FAFSA;
 (D)the percentage of applicants described in paragraph (1)(C) who received a Federal Pell Grant for such award year; and
 (E)the percentage of applicants described in paragraph (1)(C) who did not receive a Federal Pell Grant for such award year.
 (2)DisaggregationThe data provided in a report under paragraph (1) shall be disaggregated— (A)by applicants who were pathway 1 applicants for such year;
 (B)by applicants who were pathway 2 applicants for such year; (C)by applicants who were pathway 3 applicants for such year; and
 (D)to the extent practicable, by applicants who enrolled in an institution of higher education for such award year..
 206.Conforming amendments to section 483Section 483 (20 U.S.C. 1090), as amended by sections 201 through 205, is further amended— (1)in subsection (a)—
 (A)in paragraph (2)— (i)in subparagraph (A), by striking process and all that follows through the end of clause (ii) and inserting process a paper version of the forms described in this subsection, in accordance with subparagraph (C).; and
 (ii)by striking subparagraph (B); (B)in paragraph (3)—
 (i)in subparagraph (A), by striking the end sentence; and (ii)by striking subparagraph (B), and redesignating subparagraphs (C) through (H) as subparagraphs (B) through (G), respectively;
 (C)in paragraph (4)— (i)by striking academic year each place it appears and inserting award year; and
 (ii)in subparagraph (A), by striking clause (iv); and (D)in paragraph (5)—
 (i)in subparagraph (A), by striking paragraphs (2)(B)(iii), (3)(B), and (4)(A)(ii) and inserting paragraph (4)(A)(ii); (ii)in subparagraph (B)—
 (I)by striking determine and all that follows through which and inserting determine which; and (II)by striking clause (ii);
 (iii)in subparagraph (C), by striking the Secretary and all that follows through of the and inserting the Secretary of the; and (iv)by striking subparagraphs (D) through (F), and redesignating subparagraph (G) as subparagraph (D);
 (2)in subsection (c), by striking the last sentence; (3)in subsection (d)(3)—
 (A)in subparagraph (A), by striking and EZ FAFSA; and (B)in subparagraph (B), by striking and EZ FAFSA;
 (4)in subsection (e)— (A)in paragraph (3), by striking or, as appropriate, an EZ FAFSA; and
 (B)in paragraph (5)(D), by striking or, as appropriate, an EZ FAFSA,; and (5)by repealing subsection (g).
				IIIFederal Aid Eligibility
			301.Exception to required registration with selective service system
 (a)ExceptionPart B of title I (20 U.S.C. 1011 et seq.) is amended by adding at the end the following:  124.Exception to required registration with selective service systemNotwithstanding section 12(f) of the Military Selective Service Act (50 U.S.C. 3811(f)), a person shall not be ineligible for assistance or a benefit provided under title IV if the person is required under section 3 of such Act (50 U.S.C. 3802) to present himself for and submit to registration under such section, and fails to do so in accordance with any proclamation, rule, or regulation issued under such section..
 (b)RepealSubsection (n) of section 484 (20 U.S.C. 1901) is repealed. 302.Repeal of suspension of eligibility under the Higher Education Act of 1965 for grants, loans, and work assistance for drug-related offenses (a)Repeals (1)Suspension of eligibilitySubsection (r) of section 484 (20 U.S.C. 1091(r)) is repealed.
 (2)NoticeSubsection (k) of section 485 (20 U.S.C. 1092) is repealed. (b)Revision of FAFSA formSection 483 (20 U.S.C. 1090), as amended by title II, is further amended by adding at the end the following:
					
 (j)ConvictionsThe Secretary shall not include any question about the conviction of an applicant for the possession or sale of illegal drugs on the FAFSA (or any other form developed under subsection (a))..
 303.Federal aid eligibility for DREAMer studentsSection 484 (20 U.S.C. 1091) is amended— (1)in subsection (a)(5), by inserting , or be a Dreamer student, as defined in subsection (u) after becoming a citizen or permanent resident; and
 (2)by adding at the end the following:  (u)Dreamer students (1)In generalIn this section, the term Dreamer student means an individual who—
 (A)was younger than 16 years of age on the date on which the individual initially entered the United States;
 (B)has provided a list of each secondary school that the student attended in the United States; and (C) (i)has earned a high school diploma, the recognized equivalent of such diploma from a secondary school, or a high school equivalency diploma in the United States or is scheduled to complete the requirements for such a diploma or equivalent before the next academic year begins;
 (ii)has acquired a degree from an institution of higher education or has completed not less than 2 years in a program for a baccalaureate degree or higher degree at an institution of higher education in the United States and has made satisfactory academic progress, as defined in subsection (c), during such time period;
 (iii)at any time was eligible for a grant of deferred action under— (I)the June 15, 2012, memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children; or
 (II)the November 20, 2014, memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children and with Respect to Certain Individuals Who Are the Parents of U.S. Citizens or Permanent Residents; or
 (iv)has served in the uniformed services, as defined in section 101 of title 10, United States Code, for not less than 4 years and, if discharged, received an honorable discharge.
 (2)Hardship exceptionThe Secretary shall issue regulations that direct when the Department shall waive the requirement of subparagraph (A) or (B), or both, of paragraph (1) for an individual to qualify as a Dreamer student under such paragraph, if the individual—
 (A)demonstrates compelling circumstances for the inability to satisfy the requirement of such subparagraph (A) or (B), or both; and
 (B)satisfies the requirement of paragraph (1)(C).. IVFinancial Aid Shopping Sheet 401.Financial aid shopping sheet (a)Secretarial requirements (1)In generalNot later than the effective date of this Act, the Secretary of Education, in consultation with the Secretaries of Defense and Veterans Affairs, shall develop and finalize a financial shopping sheet that ensures each institution of higher education provides meaningful information about the financial cost and quality of such institution to students (including students who have authorized the Department of Education to send the student’s Institutional Student Information Record to such institution) to assist such students in determining how to use financial aid to attend such institution, and which—
 (A)is standardized so that it can be used by all institutions of higher education; (B)is consumer tested, and presented in a manner that is simple and easily understandable; and
 (C)is personalized for each student who receives such sheet by including— (i)the cost of attendance of the educational program in which the student is enrolled or seeks to be enrolled;
 (ii)the type of Federal educational benefits available to assist in covering such cost of attendance, including loans and grants under title IV of the Higher Education Act of 1965;
 (iii)the amount of financial aid, including Federal, State, institutional, or other aid that can be used to assist in covering such cost of attendance;
 (iv)information about student outcomes for students who graduate from such educational program, including, based upon the most recent data available—
 (I)the graduation rate; (II)the loan repayment rate; and
 (III)the estimated loan debt upon graduation; and (v)any other information that facilitates comparison of aid packages offered by different institutions of higher education.
 (2)DefinitionsIn this subsection: (A)Cost of attendanceThe term cost of attendance has the meaning given the term in section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll).
 (B)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (b)Institution of higher education requirementSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following:
					
 (30)The institution will use a financial aid shopping sheet described in section 401(a) of the Simple FAFSA Act of 2017 as its sole financial award letter or include such sheet as a supplemental cover to such financial award letter..
				